DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 9, 12-15, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Bokhari et al., (US 5,646,634), hereinafter Bokhari, in view of Abe (US 2014/0078007), hereinafter Abe.

 	Regarding claim 1 Bokhari discloses a wearable device (Fig. 20, at 80), comprising: a wearable body (Fig. 1B, at 101, 101a, 101b) that in use is worn on or proximate a skin of a wearer (paragraph 0010 “watch”); and a wearable antenna (Fig. 20, at 84) embedded in the wearable body (Fig. 20, at 84 is embedded in watch 80) and insulated from the wearable body, the wearable antenna comprising: a microwave dielectric substrate (Fig. 20, at 85) having a first major surface and a second major surface, the second major surface opposed to the first major surface across a dimension of the microwave dielectric substrate; an electrically conductive patch (Fig. 20, at 87) disposed on the first major surface of the microwave dielectric substrate, the electrically conductive patch having a feed point (Fig. 20, at end of feed 90); a feed line (Fig. 20, at 90) electrically coupled to the feed point of the electrically conductive patch; and an electrically conductive ground plane (Fig. 20, at 86) positioned on a far side of the second major surface relative to the first major surface of the microwave dielectric substrate.

	Abe discloses the microwave dielectric substrate having a relative permittivity of at least 90 (paragraph 0113).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the antenna disclosed by Bokhari in accordance with the teaching of Abe regarding dielectric layers with a relative permittivity of at least 90 in order to provide a patch antenna which can make efficient use of the space in an antenna case where the patch antenna is encased even when a dimension of the antenna case increases from its one end toward the other end to enhance sensitivity characteristics (Abe, paragraph 0023) and to provide a wireless communications device where the patch antenna is mounted (Abe, paragraph 0023).

 	Regarding claim 9 Bokhari further discloses the wearable device of claim 1, wherein the microwave dielectric substrate is a microwave dielectric ceramic (e.g., column 1, line 8-12 “microwave” and column 1, lines 20-24 “ceramic substrate”).

 	Regarding claim 12 Bokhari further discloses the wearable device of claim 1, wherein the ground plane is carried on the second major surface of the microwave dielectric substrate (Fig. 20, at 86).

Regarding claim 13 Bokhari discloses a wearable antenna, comprising: a microwave dielectric substrate (Fig. 20, at 85) having a first major surface and a second major surface, the second major surface opposed to the first major surface across a dimension of the microwave dielectric substrate; an electrically conductive patch (Fig. 20, at 87) disposed on the first major surface of the microwave dielectric substrate, the electrically conductive patch having a feed point (Fig. 20, at end of feed 90); a 
 	Bokhari does not disclose the microwave dielectric substrate having a relative permittivity of at least 90.
	Abe discloses the microwave dielectric substrate having a relative permittivity of at least 90 (paragraph 0113).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the antenna disclosed by Bokhari in accordance with the teaching of Abe regarding dielectric layers with a relative permittivity of at least 90 in order to provide a patch antenna which can make efficient use of the space in an antenna case where the patch antenna is encased even when a dimension of the antenna case increases from its one end toward the other end to enhance sensitivity characteristics (Abe, paragraph 0023) and to provide a wireless communications device where the patch antenna is mounted (Abe, paragraph 0023).

 	Regarding claim 14 Bokhari further discloses the wearable antenna of claim 13, wherein the microwave dielectric substrate is a microwave dielectric ceramic (e.g., column 1, line 8-12 “microwave” and column 1, lines 20-24 “ceramic substrate”).

Regarding claim 15 Bokhari does not explicitly disclose the wearable antenna of claim 13, wherein the microwave dielectric substrate has a relative permittivity in a range from 90 to 120.
  	Abe discloses the microwave dielectric substrate having a relative permittivity of at least 90 (paragraph 0113).


 	Regarding claim 20 Bokhari further discloses the wearable antenna of claim 13, wherein the ground plane is carried on the second major surface of the microwave dielectric substrate  (Fig. 20, at 86).

Claims 2-8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Bokhari in view of Abe as applied to claim 1 above, and further in view of Vance (US 2016/0218419), hereinafter Vance.

Regarding claim 2 Bokhari as modified does not disclose the wearable device of claim 1, wherein the wearable body has a ring shape.
Vance discloses wherein the wearable body has a ring shape (Fig. 1, at 100). 
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the wearable antenna disclosed by Bokhari as modified by Abe in accordance with the teaching of Vance regarding the use of a ring shaped wearable body in order to provide wearable wireless electronic devices shaped as a circular device similar to a watch (Vance, paragraph 0033).

 	Regarding claim 3 Bokhari as modified does not disclose the wearable device of claim 2, wherein the wearable body is made of a metal or an alloy or a composite material comprising a metal or an alloy.
 	Vance discloses the wearable device of claim 2, wherein the wearable body is made of a metal (paragraph 0034 “the case may be made of a conductive metal material”) or an alloy or a composite material comprising a metal or an alloy. 
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the wearable antenna disclosed by Bokhari as modified by Abe in accordance with the teaching of Vance regarding metal cases in order to allow equipment that may be worn on or be in close proximity to a part of the user's body such as a wrist (Vance, paragraph 0002).

Regarding claim 4 Bokhari further discloses the wearable device of claim 2, wherein the wearable body has a cavity (Fig. 20, at the area at 84), and wherein the wearable antenna is disposed in the cavity (Fig. 20, at 87 is inside cavity at 84).

 	Regarding claim 5 Bokhari further discloses the wearable device of claim 4, further comprising a cover (Fig. 20, at 83) mounted over an open end of the cavity to enclose the wearable antenna between the wearable body and the cover, wherein the cover is made of an electrically non-conductive material (column 10, line 4 “crystal”) and is permeable to radio waves in at least an operation frequency range of the wearable antenna.

 	Regarding claim 6 Bokhari further discloses the wearable device of claim 4, wherein the wearable antenna is insulated from the wearable body by at least one of an electrically non-conductive material and an air gap (e.g., column 9, line 28 “air-gap”).

 	Regarding claim 7 Bokhari further discloses the wearable device of claim 4 wherein the microwave dielectric substrate, the patch, and the ground plane are enclosed in the container (Fig .20, at 85, 86, and 87).
 	Bokhari does not explicitly disclose wherein the wearable antenna further comprises a container made of an electrically non-conductive material.
	Vance discloses wherein the wearable antenna further comprises a container made of an electrically non-conductive material (paragraph 0034 “case may be made of a conductive metal material and/or may be made of a non-conductive material”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the wearable antenna disclosed by Bokhari as modified by Abe in accordance with the teaching of Vance regarding non-conductive material cases in order to allow equipment that may be worn on or be in close proximity to a part of the user's body such as a wrist (Vance, paragraph 0002).

 	Regarding claim 8 Bokhari does not disclose the wearable device of claim 1, further comprising at least one input device carried by the wearable body, the at least one input device selected from a touchpad, a push button, and a joystick.
 	Vance discloses at least one input device carried by the wearable body, the at least one input device selected from a touchpad (paragraph 0034 “touch screen interface”), a push button, and a joystick.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the wearable antenna disclosed by Bokhari as modified by Abe in accordance with the teaching of Vance regarding touch screen interfaces in order to provide various functionality to 

 	Regarding claim 10 Bokhari does not disclose the wearable device of claim 1, wherein the microwave dielectric substrate has a relative permittivity in a range from 90 to 120, wherein the wearable antenna operates at a frequency in a range from 2.4 to 2.48 GHz, and wherein the microwave dielectric substrate has a width in a range from 2 mm to 8 mm and a length in a range from 2 mm to 8 mm. 
	Abe discloses wherein the microwave dielectric substrate has a relative permittivity in a range from 90 to 120 (paragraph 0113).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the antenna disclosed by Bokhari in accordance with the teaching of Abe regarding dielectric layers with a relative permittivity of at least 90 in order to provide a patch antenna which can make efficient use of the space in an antenna case where the patch antenna is encased even when a dimension of the antenna case increases from its one end toward the other end to enhance sensitivity characteristics (Abe, paragraph 0023) and to provide a wireless communications device where the patch antenna is mounted (Abe, paragraph 0023).
Bokhari does not disclose wherein the microwave dielectric substrate has a relative permittivity in a range from 90 to 120, wherein the wearable antenna operates at a frequency in a range from 2.4 to 2.48 GHz 	Vance discloses wherein the microwave dielectric substrate has a relative permittivity in a range from 90 to 120, wherein the wearable antenna operates at a frequency in a range from 2.4 to 2.48 GHz (paragraph 0005).

 	Bokhari does not explicitly disclose wherein the microwave dielectric substrate has a width in a range from 2 mm to 8 mm and a length in a range from 2 mm to 8 mm. 
	Abe teaches varying the length and the width of the dielectric substrate to achieve a desired frequency (e.g., paragraph 0024).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date to wherein the microwave dielectric substrate has a width in a range from 2 mm to 8 mm and a length in a range from 2 mm to 8 mm, since it has been held that where the general conditions of a claim are disclosed in the prior art, and since Abe teaches varying the dimensions of the dielectric body (e.g., paragraph 0024), discovering the optimum or working ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Claim 17-18 is rejected under 35 U.S.C. 103 as being unpatentable over Bokhari in view of Abe as applied to claim 13 above, and further in view of Vance.

 	Regarding claim 17 Bokhari does not disclose the wearable antenna of claim 13, wherein the microwave dielectric substrate has a width in a range from 2 mm to 8 mm and a length in a range from 2 mm to 8 mm, and wherein the wearable antenna operates at a frequency in a range from 2.4 to 2.48 GHz.

 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the wearable antenna disclosed by Bokhari as modified by Abe in accordance with the teaching of Vance regarding wearable antennas operating at a frequency in a range from 2.4 to 2.48 GHz in order to provide various functionality to the wearable wireless electronic device, such as Wi-Fi, Bluetooth links, etc. (Vance, paragraph 0034).
 	Bokhari does not explicitly disclose wherein the microwave dielectric substrate has a width in a range from 2 mm to 8 mm and a length in a range from 2 mm to 8 mm. 
	Abe teaches varying the length and the width of the dielectric substrate to achieve a desired frequency (e.g., paragraph 0024).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date to wherein the microwave dielectric substrate has a width in a range from 2 mm to 8 mm and a length in a range from 2 mm to 8 mm, since it has been held that where the general conditions of a claim are disclosed in the prior art, and since Abe teaches varying the dimensions of the dielectric body (e.g., paragraph 0024), discovering the optimum or working ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

 	Regarding claim 18 Bokhari discloses wherein the microwave dielectric substrate, the patch, and the ground plane are enclosed in the container (Fig. 20, at 85, 86, and 87).
 	Bokhari does not disclose a container made of an electrically non-conductive material.
	Vance discloses a container made of an electrically non-conductive material (paragraph 0034 “case may be made of a conductive metal material and/or may be made of a non-conductive material”).
.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Bokhari in view of Abe as applied to claim 13 above, and further in view of Osawa et al., (US 2018/0205138), hereinafter Osawa.
 
	Regarding claim 19 Bokhari as modified does not disclose the wearable antenna of claim 13, further comprising an electrically non-conductive coating film disposed on exposed surfaces of at least the patch and the ground plane.
 	Osawa discloses an electrically non-conductive coating film disposed on exposed surfaces of at least the patch and the ground plane (paragraph 0075).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the wearable antenna disclosed by Bokhari as modified by Abe in accordance with the teaching of Osawa regarding non-conductive material cases in order to protect the surface (Boyd, paragraph 0075).

Allowable Subject Matter

Claims 11 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Regarding dependent claim 11, patentability exists, at least in part, with the claimed features of wherein the patch includes a U-shaped slot, and wherein the feed line is a microstrip feed line.  
 	Bokhari, Abe, and Vance are all cited as teaching some elements of the claimed invention including a wearable body, a wearable antenna, a dielectric substrate, an electrically conductive patch, a feed line, and a ground plane.
 	However, the prior art, when taken alone, or, in combination, cannot be construed as reasonably teaching or suggesting all of the elements of the claimed invention as arranged, disposed, or provided in the manner as claimed by the Applicant.

Regarding dependent claim 16, patentability exists, at least in part, with the claimed features of wherein the feed line is a microstrip feed line, and wherein the patch includes a U-shaped slot. 
 	Bokhari, Abe, and Vance are all cited as teaching some elements of the claimed invention including a wearable body, a wearable antenna, a dielectric substrate, an electrically conductive patch, a feed line, and a ground plane.
 	However, the prior art, when taken alone, or, in combination, cannot be construed as reasonably teaching or suggesting all of the elements of the claimed invention as arranged, disposed, or provided in the manner as claimed by the Applicant.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E LOTTER whose telephone number is (571)270-7422. The examiner can normally be reached M-F 10am-6pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on 571-272-2105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID E LOTTER/Examiner, Art Unit 2845